                                                                                                                                                              

Exhibit 10.1

 

Execution Version

 

CONSENT

THIS CONSENT (this “Consent”), dated as of November 26, 2012, is by and among
RALCORP RECEIVABLES, LLC (formerly Ralcorp Receivables Corporation), a Nevada
limited liability company (the “Seller”), RALCORP HOLDINGS, INC., a Missouri
corporation, as master servicer (in such capacity, the “Master Servicer”), the
“Funding Agents” party hereto and JPMorgan Chase Bank, N.A., a national banking
association, as agent for the Purchasers (in such capacity, the “Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning given to such terms in the Receivables Purchase Agreement (defined
below).

 

WHEREAS, the Seller, the Master Servicer, the Purchasers, the Funding Agents and
the Agent are parties to that certain Amended and Restated Receivables Purchase
Agreement, dated as of November 4, 2010 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Receivables Purchase Agreement”); 

WHEREAS, Section 9.1(c)(iii) of the Receivables Purchase Agreement provides that
an Amortization Event will occur if Ralcorp fails to observe any covenant
contained in Section 6.17 of the Ralcorp Credit Agreement as in effect on May 1,
2012, without regard to any amendment or modification thereto or restatement
thereof unless the Funding Agents shall have consented in writing to such
amendment, modification or restatement;

WHEREAS, the Seller has notified the Agent and the Funding Agents that Ralcorp
intends to enter into an amendment of Section 6.17 of the Ralcorp Credit
Agreement, as set forth on Exhibit A attached hereto (the “Credit Agreement
Amendment”) and in connection therewith, the Seller has requested that the Agent
and the Funding Agents consent to the Credit Agreement Amendment upon the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


SECTION 1.                 CREDIT AGREEMENT AMENDMENT.  EACH OF THE SELLER AND
MASTER SERVICER HEREBY REPRESENTS AND WARRANTS TO THE AGENT AND THE FUNDING
AGENTS THAT THE FORM OF THE CREDIT AGREEMENT AMENDMENT ATTACHED HERETO AS
EXHIBIT A IS THE FINAL FORM THEREOF AND EXCEPT AS SET FORTH ON EXHIBIT A HERETO
THERE HAVE BEEN NO AMENDMENTS OR MODIFICATIONS TO SECTION 6.17 OF THE RALCORP
CREDIT AGREEMENT SINCE MAY 1, 2012.


SECTION 2.                 CONSENT TO CREDIT AGREEMENT AMENDMENT.  SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH HEREIN, THE AGENT AND THE FUNDING AGENTS
CONSENT TO THE CREDIT AGREEMENT AMENDMENT.


SECTION 3.                 CONDITIONS PRECEDENT.  THIS CONSENT SHALL BECOME
EFFECTIVE AS OF THE DATE HEREOF (THE “EFFECTIVE DATE”) UPON THE RECEIPT BY THE
AGENT OF (A) THIS CONSENT, (B) THE CREDIT AGREEMENT AMENDMENT, IN EACH CASE,
DULY EXECUTED BY THE PARTIES HERETO OR THERETO.


SECTION 4.                 REPRESENTATIONS AND WARRANTIES.  EACH OF THE SELLER
AND THE MASTER SERVICER HEREBY REPRESENTS AND WARRANTS THAT:


 

 

--------------------------------------------------------------------------------

 

 


4.1.            THIS CONSENT AND THE RECEIVABLES PURCHASE AGREEMENT, AS AMENDED
HEREBY, CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH PARTIES AND ARE
ENFORCEABLE AGAINST SUCH PARTIES IN ACCORDANCE WITH THEIR TERMS.


4.2.            UPON THE EFFECTIVENESS OF THIS CONSENT AND AFTER GIVING EFFECT
HERETO, THE COVENANTS, REPRESENTATIONS AND WARRANTIES OF EACH SUCH PARTY,
RESPECTIVELY, SET FORTH IN ARTICLE V OF THE RECEIVABLES PURCHASE AGREEMENT, AS
AMENDED HEREBY, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
HEREOF.


4.3.            BOTH BEFORE AND AFTER GIVING EFFECT TO THIS CONSENT, NO EVENT OR
CIRCUMSTANCE HAS OCCURRED AND IS CONTINUING WHICH CONSTITUTES AN AMORTIZATION
EVENT OR A POTENTIAL AMORTIZATION EVENT.


SECTION 5.                 REFERENCE TO AND EFFECT ON THE RECEIVABLES PURCHASE
AGREEMENT. 


5.1.            UPON THE EFFECTIVENESS OF THIS CONSENT, ON AND AFTER THE DATE
HEREOF, EACH REFERENCE IN THE RECEIVABLES PURCHASE AGREEMENT TO “THIS
AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN
AND BE A REFERENCE TO THE RECEIVABLES PURCHASE AGREEMENT AND ITS AMENDMENTS, AS
AMENDED AS PROVIDED HEREIN.


5.2.            THE RECEIVABLES PURCHASE AGREEMENT, AS AMENDED HEREBY, AND ALL
OTHER AMENDMENTS, DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR
DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE AND EFFECT, AND
ARE HEREBY RATIFIED AND CONFIRMED.


5.3.            THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS CONSENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE PURCHASERS, THE
FUNDING AGENTS OR THE AGENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE
RECEIVABLES PURCHASE AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OTHER DOCUMENTS,
INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH.


SECTION 6.                 GOVERNING LAW.  THIS CONSENT AND THE OBLIGATIONS
HEREUNDER, SHALL IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.


SECTION 7.                 HEADINGS.  SECTION HEADINGS IN THIS CONSENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS CONSENT FOR ANY OTHER PURPOSE.


SECTION 8.                 COUNTERPARTS; FACSIMILE OR ELECTRONIC SIGNATURES. 
THIS CONSENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT
PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE
ONE AND THE SAME CONSENT.  DELIVERY BY FACSIMILE OR ELECTRONIC MAIL (VIA .PDF
FILE) OF AN EXECUTED SIGNATURE PAGE OF THIS CONSENT SHALL BE EFFECTIVE AS
DELIVERY OF AN EXECUTED COUNTERPART HEREOF.


SECTION 9.                 ENTIRE AGREEMENT.  THE PARTIES HERETO HEREBY AGREE
THAT THIS CONSENT CONSTITUTES THE ENTIRE AGREEMENT CONCERNING THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY AND ALL WRITTEN AND/OR ORAL PRIOR AGREEMENTS,
NEGOTIATIONS, CORRESPONDENCE, UNDERSTANDINGS AND COMMUNICATIONS.


SECTION 10.             FEES, COSTS AND EXPENSES.  RALCORP SHALL PAY ON DEMAND
ALL REASONABLE AND INVOICED FEES AND OUT-OF-POCKET EXPENSES OF SIDLEY AUSTIN
LLP, COUNSEL FOR THE AGENT AND THE FUNDING AGENTS, INCURRED IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS CONSENT.

                                                                              2

--------------------------------------------------------------------------------

 

                                                                                                                                                              

In Witness Whereof, the parties hereto have executed and delivered this Consent
as of the date first written above.

 

RALCORP RECEIVABLES, LLC

(formerly, Ralcorp Receivables Corporation),

as Seller

 

 

By: /s/ S. Monette__________________________ 

Name:  S. Monette

Title:     President

 

 

 

RALCORP HOLDINGS, INC., 

as Master Servicer

 

 

By: /s/ S. Monette__________________________ 

Name: S. Monette

Title:    President

 

Signature Page to Consent

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., 

as Agent and as a Funding Agent

 

 

By: /s/ Joel C. Gedroic_________________ 

Name:  Joel C. Gedroic

Title:    Executive Director

 

 

 

 

Signature Page to Consent

 

 

--------------------------------------------------------------------------------

 

 

SUNTRUST ROBINSON HUMPHREY, INC., 

as a Funding Agent

 

 

By: /s/ Michael Peden__________________ 

Name:  Michael Peden

Title:    Vice President

 

Signature Page to Consent

 

 

--------------------------------------------------------------------------------

 

                                                                                                                                                           
  

EXHIBIT A

 

CREDIT AGREEMENT AMENDMENT

 

 

 

Attached

 

 

 

 

--------------------------------------------------------------------------------

 